EXHIBIT Date 14 April 2008 STAR BULK CARRIERS CORP. as Borrower —and — THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders —and — PIRAEUS BANK A.E. as Agent and as Security Trustee — and — PIRAEUS BANK A.E. as Swap Bank LOAN AGREEMENT relating to a term loan facility of up to US$170,000,000 WATSON FARLEY & WILLIAMS Piraeus INDEX Clause Page 1 INTERPRETATION 1 2 FACILITY 17 3 POSITION OF THE LENDERS, THE SWAP BANK AND THE MAJORITY LENDERS 18 4 DRAWDOWN 19 5 INTEREST 20 6 INTEREST PERIODS 22 7 DEFAULT INTEREST 23 8 REPAYMENT AND PREPAYMENT 24 9 CONDITIONS PRECEDENT 26 10 REPRESENTATIONS AND WARRANTIES 27 11 GENERAL UNDERTAKINGS 29 12 CORPORATE UNDERTAKINGS 33 13 INSURANCE 34 14 SHIP COVENANTS 39 15 SECURITY COVER 43 16 PAYMENTS AND CALCULATIONS 44 17 APPLICATION OF RECEIPTS 46 18 APPLICATION OF EARNINGS 47 19 EVENTS OF DEFAULT 48 20 FEES AND EXPENSES 52 21 INDEMNITIES 53 22 NO SET-OFF OR TAX DEDUCTION 56 23 ILLEGALITY, ETC 56 24 INCREASED COSTS 57 25 SET-OFF 58 26 TRANSFERS AND CHANGES IN LENDING OFFICES 59 27 VARIATIONS AND WAIVERS 62 28 NOTICES 63 29 SUPPLEMENTAL 64 30 LAW AND JURISDICTION 65 SCHEDULE 1 LENDERS AND COMMITMENTS 66 SCHEDULE 2 DETAILS OF INITIAL CHARTERPARTIES 67 SCHEDULE 3 DRAWDOWN NOTICE 68 SCHEDULE 4 CONDITION PRECEDENT DOCUMENTS 69 SCHEDULE 5 TRANSFER CERTIFICATE 72 SCHEDULE 6 FORM OF COMPLIANCE CERTIFICATE 76 THIS LOAN AGREEMENT is made on 14 April 2008 BETWEEN: (1) STAR BULK CARRIERS CORP. a corporation incorporated in the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, The Marshall Islands MH 96960 as Borrower; (2) THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1, as Lenders; (3) PIRAEUS BANK A.E. acting through its office at 47-49 Akti Miaouli, Piraeus, Greece, as Agent; (4) PIRAEUS BANK A.E. acting through its office at 47-49 Akti Miaouli, Piraeus, Greece, as Security Trustee; and (5) PIRAEUS BANK A.E. acting through its office at 47-49 Akti Miaouli, Piraeus, Greece, as Swap Bank. WHEREAS: The Lenders have agreed to make available to the Borrower a term loan facility in an amount of up to $170,000,000 which shall be made available to Borrower for the purpose of: (a) financing part of the acquisition cost of m.v. “SINFONIA”; (b) providing the Borrower with liquidity for the acquisition of the 2005-built 53,489 metric tons deadweight geared bulk carrier m.v. “NORD WAVE” (tbr “STAR OMICRON”)); and (c) providing the Borrower with liquidity for its general corporate purposes. IT IS AGREED as follows: 1 INTERPRETATION 1.2 Definitions. Subject to Clause 1.6 in this Agreement: “Accounting Information” means the annual audited consolidated accounts to be provided by the Borrower to the Agent in accordance with Clause 11.6(a) of this Agreement or the semi-annual unaudited accounts to be provided by the Borrower to the Agent in accordance with Clause 11.6(b) of this Agreement; “Affected Lender” has the meaning given in Clause 5.5; “Agency and Trust Deed” means the agency and trust deed executed or to be executed between the Borrower, the Lenders, the Agent, the Swap Bank and the Security Trustee in such form as the Lenders may approve or require; “Agent” means Piraeus Bank A.E. and any of its successors including, without limitation, any successor appointed under clause 5 of the Agency and Trust Deed; 1 “ALPHA” means the 1992-built Capesize bulk carrier of 175,075 metric deadweight tons currently registered in the ownership of Star A under the Marshall Islands flag with the name “STAR ALPHA”; “Approved Flag” means the Marshall Islands flag or such other flag as the Agent may, acting upon the instructions of the Majority Lenders, approve as the flag on which a Ship shall be registered; “Approved Flag State” means the Republic of Marshall Islands, or any other country in which the Agent, may, acting upon the instructions of the Majority Lenders, approve that a Ship be registered; “Approved Manager” means, in relation to the commercial management of each Ship, Star Bulk Management Inc., a corporation incorporated in the Republic of Marshall Islands having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, The Marshall Islands MH 96960 or any other company which the Agent may, with the authorisation of the Majority Lenders, approve from time to time as the commercial manager of a Ship; “Availability Period” means, the period commencing on the date of this Agreement and ending on: (a) in the case of Tranche A and Tranche B, 30 May 2008; (b) in the case of Tranche C, 30 August 2008; (c) (or, in each case, such later date as the Agent may, with the authorisation of all the Lenders, agree with the Borrower); or (d) if earlier, the date on which the Total Commitments are fully borrowed, cancelled or terminated; “BETA” means the 1993-built Capesize bulk carrier of 174,691 metric deadweight tons registered in the ownership of Star B under the Marshall Islands flag with the name “STAR BETA”; “Borrower” means Star Bulk Carriers Corp., a corporation incorporated in the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, The Marshall Islands MH 96960; “Business Day” means a day on which banks are open in London, Hamburg, Athens and Piraeus and, in respect of a day on which a payment is required to be made under a Finance Document, also in New York City; “Charterparty” means, in relation to each Ship, the Initial Charterparty or the Future Charterparty in respect of that Ship; “Charterparty Assignment” means, in relation to each Ship, an assignment of the rights of the Owner of that Ship under each Initial Charterparty or, as the case may be, any Future Charterparty executed or, as the context may require, to be executed by the relevant Owner in favour of the Security Trustee, in each case, in such form as the Lenders may approve or require and, in the plural, means all of them; 2 “Collateral Ships” means, together, “ALPHA”, and “BETA” and, in the singular, means either of them; “Confirmation” and “Early Termination Date” in relation to any continuing Transaction have the meaning given in the Master Agreement; “Commitment” means, in relation to a Lender, the amount set opposite its name in the third column of Schedule 1, or, as the case may require, the amount specified in the relevant Transfer Certificate, as that amount may be reduced, cancelled or terminated in accordance with this Agreement (and “Total Commitments” means, subject to clause 2.4, the aggregate of the Commitments of all the Lenders); “Compliance Certificate” means a certificate in the form set out in Schedule 6 (or in any other form which the Agent, acting with the authorisation of all the Lenders, approves or requires); “Compliance Date” means 31 March, 30 June, 30 September and 31 December in each calendar year (or such other dates as of which the Borrower prepares its consolidated financial statements which it is required to deliver to the Lender pursuant to Clause 11.6); “Contract Price” means $83,740,000 being the purchase price for “SINFONIA” payable by Star L to the Seller pursuant to the MOA; “Contractual Currency”has the meaning given in Clause 21.5; “Contribution” means, in relation to a Lender, the part of the Loan which is owing to that Lender; “Creditor Party” means the Agent, the Security Trustee, the Swap Bank or any Lender, whether as at the date of this Agreement or at any later time; “Dollars” and “$” means the lawful currency for the time being of the United States of America; “Drawdown Date” means, in relation to a Tranche, the date requested by the Borrower for that Tranche to be advanced, or (as the context requires) the date on which that Tranche is actually advanced; “Drawdown Notice” means a notice in the form set out in Schedule 3 (or in any other form which the Agent approves or reasonably requires); “Earnings” means, in relation to each Ship, all moneys whatsoever which are now, or later become, payable (actually or contingently) to the Owner thereof or the Security Trustee and which arise out of the use or operation of that Ship, including (but not limited to): (a) all freight, hire and passage moneys, compensation payable to the relevant Owner or the Security Trustee in the event of requisition of that Ship for hire, remuneration for salvage and towage services, demurrage and detention moneys and damages for breach (or payments for variation or termination) of any charterparty (including, but not limited to, the Charterparties) or other contract for the employment of the Ship; (b) all moneys which are at any time payable under Insurances in respect of loss of earnings; and 3 (c) if and whenever that Ship is employed on terms whereby any moneys falling within paragraphs (a) or (b) above are pooled or shared with any other person, that proportion of the net receipts of the relevant pooling or sharing arrangement which is attributable to that Ship; “Earnings Account” means, in relation to each Ship, an account in the name of the Owner of that Ship, with the Agent designated “[name of Ship] - Earnings Account”, or any other account (with that or another office of the Agent) which is designated by the Agent as the Earnings Account for that Ship for the purposes of this Agreement and, in the plural means all of them; “Earnings Account Pledge” means, in relation to each Earnings Account, a deed of pledge creating security in respect of that Earnings Account in such form as the Lenders may approve or require and in the plural means all of them; “EBITDA” means, in relation to a Compliance Date or for any accounting period, the consolidated net income of the Group for that accounting period: (a) plus, to the extent deducted in computing consolidated net income of the Group for that accounting period, the sum, without duplication, of: (i) all federal, state, local and foreign taxes and tax distributions; (ii) Net Interest Expenses; and (iii) depreciation, depletion, amortisation of intangibles and other non-cash charges or non-cash losses (including non-cash transaction expenses and the amortisation of debt discounts) and any extraordinary losses not incurred in the ordinary course of business; (b) minus, to the extent added in computing consolidated net income of the Group for that accounting period, any non-cash income or non-cash gains and any extraordinary gains not incurred in the ordinary course of business; all determined on a consolidated basis in accordance with generally accepted accounting principles and as shown in the Accounting Information; “Environmental Claim” means: (a) any claim by any governmental, judicial or regulatory authority which arises out of an Environmental Incident or an alleged Environmental Incident or which relates to any Environmental Law; or (b) any claim by any other person which relates to an Environmental Incident or to an alleged Environmental Incident, and “claim” means a claim for damages, compensation, fines, penalties or any other payment of any kind whether or not similar to the foregoing; an order or direction to take, or not to take, certain action or to desist from or suspend certain action; and any form of enforcement or regulatory action, including the arrest or attachment of any asset; “Environmental Incident” means, in relation to each Ship: 4 (a)any release of Environmentally Sensitive Material from that Ship; or (b) any incident in which Environmentally Sensitive Material is released from a vessel other than that Ship and which involves a collision between that Ship and such other vessel or some other incident of navigation or operation, in either case, in connection with which that Ship is actually or potentially liable to be arrested, attached, detained or injuncted and/or that Ship or the Owner thereof and/or any operator or manager is at fault or allegedly at fault or otherwise liable to any legal or administrative action; or (c) any other incident in which Environmentally Sensitive Material is released otherwise than from that Ship and in connection with which that Ship is actually or potentially liable to be arrested and/or where the Owner thereof and/or any operator or manager of that Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action; “Environmental Law” means any law relating to pollution or protection of the environment, to the carriage of Environmentally Sensitive Material or to actual or threatened releases of
